Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Species III, Claims 1-22 in the reply filed on 4/19/2021 is acknowledged.  Species I, II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
3.     Claims 1-5, 7-16, 18-22 are objected to because of the following informalities: 
	Claim 1, line 3-4, “respective electrical distribution paths” should be – respective electrical distribution path—
	Claim 1, line 6, 7,8,11, “ distribution path” should be –“ electrical distribution path—
	Claim 1, line 7, 11, “ drive unit” should be – electrical drive unit—
	Claim 1, line 11, “ a short circuit” should be – the short circuit—
	Claim 1, line 11-12, “ only that drive unit in which or in the distribution path of which” should be – only the electrical drive unit or the electrical distribution path in which—
	Claim 2, line 1,2, “ distribution path” should be –“ electrical distribution path—
	Claim 2, line 2, “ drive unit” should be – electrical drive unit—
	Claim 3, line 2, 2, 3, “ distribution path” should be –“ electrical distribution path—
	Claim 3, line 3, “ drive unit” should be – electrical drive unit—
	Claim 4, line 1-2, “ distribution path” should be –“ electrical distribution path—
	Claim 4, line 2, “ a short circuit” should be – the short circuit--
	Claim 5, line 3, “ distribution path” should be –“ electrical distribution path—
	Claim 5, line 3, “ drive unit” should be – electrical drive unit—

	Claim 7, line 2,3, “ drive unit” should be – electrical drive unit—
	Claim 8, line 3, “ distribution path” should be –“ electrical distribution path—
	Claim 8, line 2, “ drive unit” should be – electrical drive unit—
	Claim 9, line 1, “ a short-circuit’ should be – the short circuit—
	Claim 9, line 2, “ isolating elements” should be – electrical isolating elements—
	Claim 9, line 2, “ isolating element” should be – electrical isolating element—
	Claim 9, line 3, “ the short-circuit-free” should be – a short-circuit-free--
	Claim 10, line 2, “ a current decrease” should be – a current decreasing—
	Claim 10, line 3, “ in current “ should be – in the current—
	Claim 10, line 5, “ a current decrease” should be – the current decreasing—
	Claim 10, line 6, “ a change in current” should be – the change in the current—
	Claim 10, line 4, 7, “ drive unit” should be – electrical drive unit—
	Claim 10, line 3-4, 5-6, “ distribution path” should be –“ electrical distribution path—
	Claim 10, line 4, 7, “ isolating element” should be – electrical isolating element—
	Claim 11, line 1, “ isolating elements” should be – electrical isolating elements—
	Claim 11, line 3, “ drive unit” should be – electrical drive unit—
	Claim 11, line 3, “ distribution path” should be –“ electrical distribution path—
	Claim 12, line 4, “respective electrical distribution paths” should be – respective electrical distribution path—
	Claim 12, line 6, 9, 12, “ distribution path” should be –“ electrical distribution path—
	Claim 12, line 7, 9, 12, “ drive unit” should be – electrical drive unit—
	Claim 12, line 7, “ a short circuit” should be – the short circuit—
	Claim 12, line 11-12, “ only that drive unit in which or in the distribution path of which” should be – only the electrical drive unit or the electrical distribution path in which—
	Claim 13, line 1,2, “ distribution path” should be –“ electrical distribution path—

	Claim 14, line 2, 2, 3, “ distribution path” should be –“ electrical distribution path—
	Claim 14, line 3, “ drive unit” should be – electrical drive unit—
	Claim 15, line 1-2, “ distribution path” should be –“ electrical distribution path—
	Claim 15, line 2, “ a short circuit” should be – the short circuit--
	Claim 16, line 3, “ distribution path” should be –“ electrical distribution path—
	Claim 16, line 3, “ drive unit” should be – electrical drive unit—
	Claim 18, line 2, “ distribution path” should be –“ electrical distribution path—
	Claim 18, line 2,3, “ drive unit” should be – electrical drive unit—
	Claim 19, line 3, “ distribution path” should be –“ electrical distribution path—
	Claim 19, line 2, “ drive unit” should be – electrical drive unit—
	Claim 20, line 1, “ a short-circuit’ should be – the short circuit—
	Claim 20, line 2, “ isolating elements” should be – electrical isolating elements—
	Claim 20, line 2, “ isolating element” should be – electrical isolating element—
	Claim 20, line 3, “ the short-circuit-free” should be – a short-circuit-free--
	Claim 21, line 2, “ a current decrease” should be – a current decreasing—
	Claim 21, line 3, “ in current “ should be – in the current—
	Claim 21, line 5, “ a current decrease” should be – the current decreasing—
	Claim 21, line 6, “ a change in current” should be – the change in the current—
	Claim 21, line 4, 7, “ drive unit” should be – electrical drive unit—
	Claim 21, line 3-4, 5-6, “ distribution path” should be –“ electrical distribution path—
	Claim 21, line 4, 7, “ isolating element” should be – electrical isolating element—
	Claim 22, line 1, “ isolating elements” should be – electrical isolating elements—
	Claim 22, line 3, “ drive unit” should be – electrical drive unit—
	Claim 22, line 3, “ distribution path” should be –“ electrical distribution path—


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive unit in claims 1-8, 10-19, 21-22, and isolating element in claims 1, 4-6, 9-11, 12, 15-17, 20-22. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1-3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (DE102010056006) in view of Kon'i ( US5808371A)
	With regard to claim 1, Melhorn teaches  a traction power supply system for an electrically-driven transportation vehicle, the system comprising:
a voltage source (power supply of 9, Fig. 2 see claim 2 of Melhorn a power supply of the pipeline network ( 9 ));

at least one electrical isolating element ( This element is interpreted under 35 U.S.C. 112(f) as contactors and/or electromagnetic relays , Semiconductor elements such as, IGBTs or MOSFETs). Pyrotechnic isolating elements (pyrofuses) based on applicant’s specification para [0026])( e.g., 5  breaker contact in each path, Fig. 2) in each of the distribution paths for selective isolation of the drive unit of the voltage source associated with a respective distribution path ([0018],[0019]); and
a control device ( e.g., 2, Fig. 2) to detect in which distribution path and/or in which drive unit a short circuit is present ([0035] control unit 2 able to detect short-circuit of any of the resistors 6 that resistance 6 to locate which has been shorted by the corresponding short circuit, note Fig. 2 includes all the features of Fig. 1 and additional feature described in [0036] –[0040], therefore [0035] also described the content of Fig. 2 ) .
	 Melhorn does not explicitly teach wherein the traction power supply system is operated in a ready-to-drive state after the detection of a short circuit, in which only that drive unit in which or in the distribution path of which the short circuit is present is isolated from the voltage source.
	Kon’i teaches  the traction power supply system is operated in a ready-to-drive state after the detection of a short circuit, in which only that drive unit in which or in the distribution path of which the short circuit is present is isolated from the voltage source ((( see col 2, line 33-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Melhorn, to configure the traction power supply system to be operated in a ready-to-drive state after the detection of a short circuit, in which only that drive unit in which or in the distribution path of which the short circuit is present is isolated from the voltage source,  as taught by Kon’i, in order to avoid the damage caused by the short circuit while operate the vehicle at the same time, improve the safety of the system while enhance the user experience by not disconnecting the power supply with all loads.
	With regard to claim 2, the combination of Melhorn and Kon’i teaches all the limitations of claim 1, Melhorn further teaches a flow of current ( see [0034] measure the resistance through the flowing electricity) between the distribution paths is detected to detect the distribution path having the short circuit and/or the drive unit having the short circuit ([0034]-[0038] detect the short circuit, [0034] teaches the method to detect the short circuit is to apply a voltage to the circuit 8 and measure flow current, therefore there is a flow of current between the two distribution paths because a voltage applied to circuit 8).
	With regard to claim 3, the combination of Melhorn and Kon’i teaches all the limitations of claim 2, Melhorn further teaches, in response to the flow of current from a first distribution path to a second distribution path decreasing, it is detected that the short circuit is present in the second distribution path or the drive unit connected thereto ([0034] teaches the method to 
	With regard to claim 12, Melhorn teaches a method for operating a traction power supply system of an electrically-driven transportation vehicle in response to a short circuit, wherein the traction power supply system comprises a voltage source (power supply of 9, Fig. 2 see claim 2 of Melhorn a power supply of the pipeline network ( 9 ))and at least two electric drive units (This element is interpreted under 35 U.S.C. 112(f) as at least one electric machine for generating the traction force and the constituent part of a traction power supply system (or else traction electricity supply system) of the transportation vehicle based on applicant’s specification para 0006.) ( e.g., two 3s and 7s, , Fig. 2, here 3 is  electric motor ( see abstract) can be used to generate traction force ) connected to the voltage source ( path from 3 to 9, Fig. 2) via respective electrical distribution paths( connection between 3 , 5 to and 9, Fig. 2);, and wherein at least one electrical isolating element( This element is interpreted under 35 U.S.C. 112(f) as contactors and/or electromagnetic relays , Semiconductor elements such as, IGBTs or MOSFETs). Pyrotechnic isolating elements (pyrofuses) based on applicant’s specification para [0026])( e.g., 5  breaker contact in each path, Fig. 2)  for selective isolation of the voltage source is arranged in the distribution path of each drive unit,
wherein, in response to detecting a short circuit in the traction power supply system, the method comprises: detecting in which distribution path and/or in which drive unit the short circuit is present([0035] control unit 2 able to detect short-circuit of any of the resistors 6 that resistance 6 to locate which has been shorted by the corresponding short circuit, note Fig. 2 
	 Melhorn does not explicitly teach operating the traction power supply system in a ready-to-drive state, wherein only that drive unit in which or in the distribution path of which the short circuit is present is isolated from the voltage source.
	Kon’i teaches  operating the traction power supply system in a ready-to-drive state, wherein only that drive unit in which or in the distribution path of which the short circuit is present is isolated from the voltage source ( (( see col 2, line 33-45, and Fig. 3, Fig. 7, 31 in Fig. 3 detect short circuit at the branch wire 101A, 101B, and send command to A, B of 106 to disconnect one of power input terminals with short circuit from the power wire, this also means the vehicle in in ready to drive state because there is still another power distribution bus without fault  to provide power to the load drive, which is match the definition of ready to drive in para 19 of applicant’s specification)  ( Note Kon’ i teaches power supply 1, drive unit 10, 14, 12, and isolating item A, B in 3 Fig. 7) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Melhorn, to operate the traction power supply system in a ready-to-drive state, wherein only that drive unit in which or in the distribution path of which the short circuit is present is isolated from the voltage source.
,  as taught by Kon’i, in order to avoid the damage caused by the short circuit while operate the vehicle at the same time, improve the safety of the system while enhance the user experience by not disconnecting the power supply with  all loads.
	With regard to claim 13, the combination of Melhorn and Kon’i teaches all the limitations of claim 12, Melhorn further teaches a flow of current ( see [0034] measure the resistance through the flowing electricity) between the distribution paths is detected to detect the distribution path having the short circuit and/or the drive unit having the short circuit ([0034]-
	With regard to claim 14, the combination of  Melhorn and Kon’i teaches all the limitations of claim 13. Melhorn further teaches  in response to the flow of current from a first distribution path to a second distribution path decreasing, it is detected that the short circuit is present in the second distribution path or the drive unit connected thereto([0034] teaches the method to detect the short circuit is to apply a voltage to the circuit 8 and measure flow current.  when one of resistor R is short, the respective circuit breaker 5 interrupt. When circuit breaker 5 interrupt, there will be no current flow to this shorted resistor ( which means a current reduce to the shorted path), and the system is able to detect the short circuit location based on the current flow/resistance change).

6. Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (DE102010056006) and Kon'i ( US5808371A) in further view of Vogel (US20110317321A1)
	With regard to claim 4, the combination of Melhorn and Kon’i teaches all the limitations of claim 1, but not the electrical isolating elements in the distribution paths initially remain in a non-isolating state when a short circuit is detected.
	However, Vogel teaches the electrical isolating elements in the distribution paths initially remain in a non-isolating state when a short circuit is detected ([0054] If the short circuit in the power supply system 5 cannot be cleared within the predetermined time period, the monitoring and control device 37 opens the switch 36, as a result of which the current I is disconnected.  Which means the switch will stay in non-isolating state for a predetermined time period before disconnecting ).
Vogel in order to give enough time for the other components to react to the short-circuit and time for the short circuit to be recovered, avoid overly sensitive to the error and reduce the cost of maintenance. 
	With regard to claim 5, the combination of Melhorn and Kon’i teaches all the limitations of claim 1, but not at least one of the electrical isolating elements is set to an isolating state only when a predetermined minimum period has elapsed and/or the distribution path having the short circuit and/or the drive unit is detected.
	However, Vogel teaches at least one of the electrical isolating elements is set to an isolating state only when a predetermined minimum period has elapsed and/or the distribution path having the short circuit and/or the drive unit is detected (([0054] monitor the duration of a current through the switch 36 and to open the second switch 36 when the duration exceeds a predetermined limit value)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure at least one of the electrical isolating elements to be set to an isolating state only when a predetermined minimum period has elapsed and/or the distribution path having the short circuit and/or the drive unit is detected, as taught by Vogel in order to give enough time for the other components to react to the short-circuit and time for the short circuit to be recovered, avoid overly sensitive to the error and reduce the cost of maintenance. 

	With regard to claim 15, the combination of Melhorn and Kon’i teaches all the limitations of claim 12, but not the electrical isolating elements in the distribution paths initially remain in a non-isolating state when a short circuit is detected.
	However, Vogel teaches the electrical isolating elements in the distribution paths initially remain in a non-isolating state when a short circuit is detected ([0054] If the short circuit in the power supply system 5 cannot be cleared within the predetermined time period, the monitoring and control device 37 opens the switch 36, as a result of which the current I is disconnected.  Which means the switch will stay in non-isolating state for a predetermined time period before disconnecting).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to configure the electrical isolating elements in the distribution paths to be initially remain in a non-isolating state when a short circuit is detected,  as taught by Vogel in order to give enough time for the other components to react to the short-circuit and time for the short circuit to be recovered, avoid overly sensitive to the error and reduce the cost of maintenance. 
	With regard to claim 16, the combination of Melhorn and Kon’I teaches all the limitations of claim 1, but not at least one of the electrical isolating elements is set to an isolating state only when a predetermined minimum period has elapsed and/or the distribution path having the short circuit and/or the drive unit is detected.
	However, Vogel teaches at least one of the electrical isolating elements is set to an isolating state only when a predetermined minimum period has elapsed and/or the distribution path having the short circuit and/or the drive unit is detected (([0054] monitor the duration of a current through the switch 36 and to open the second switch 36 when the duration exceeds a predetermined limit value)
Vogel in order to give enough time for the other components to react to the short-circuit and time for the short circuit to be recovered, avoid overly sensitive to the error and reduce the cost of maintenance. 

7. Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (DE102010056006) and Kon'i ( US5808371A) in further view of Lepretre (“Ensure Short Circuit Withstand Strength in Low Voltage Electric Switchboards”, June 28, 2018)
	With regard to claim 6, the combination of Melhorn and Kon’I teaches all the limitations of claim 1, but not the electrical isolating elements have a predetermined short-circuit strength.
	However, Lepretre teaches the electrical isolating elements have a predetermined short-circuit strength ( title : Ensure Short Circuit Withstand Strength in Low
Voltage Electric Switchboards page 2, para 3Schneider Electric’s Prisma ( switchboard) can take up to 100 kA for a second.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the electrical isolating elements have a predetermined short-circuit strength, as taught by Lepretre, in order to adjust the operation of the system based on the short-circuit strength, avoid the damage the system if the current exceeds the short-circuit strength, and reduce the maintenance cost.
	With regard to claim 17, the combination of Melhorn and Kon’I teaches all the limitations of claim 12, but not the electrical isolating elements have a predetermined short-circuit strength.
	However, Lepretre teaches the electrical isolating elements have a predetermined short-circuit strength ( title : Ensure Short Circuit Withstand Strength in Low
Voltage Electric Switchboards page 2, para 3Schneider Electric’s Prisma ( switchboard) can take up to 100 kA for a second.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to configure the electrical isolating elements have a predetermined short-circuit strength, as taught by Lepretre, in order to adjust the operation of the system based on the short-circuit strength, avoid the damage the system if the current exceeds the short-circuit strength, and reduce the maintenance cost.

8. Claims 7-8 , 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (DE102010056006) and Kon'i ( US5808371A) in further view of Lemke (DE102012008626A1)
	With regard to claim 7, the combination of Melhorn and Kon’i teaches all the limitations of claim 1, but not electrical precharging of at least one electrical component of the drive unit is activated to detect the distribution path having the short circuit and/or the drive unit.
	However, Lemke teaches electrical precharging of at least one electrical component of the drive unit is activated to detect the distribution path having the short circuit and/or the drive unit ( abstract or Fig. 2, starting (S2) the precharging operation by closing a circuit through the electrical load (8) by means of a precharge circuit, and [0034] abnormal precharge could mean a short circuit) .
Lemke in order to avoid damage cause by the short-circuit in pre-charging process, protect the system and reduce the maintenance cost.
	With regard to claim 8, the combination of Melhorn , Kon’I and Lemke teaches all the limitations of claim 7, Lemke further teaches wherein, in response to the electrical precharging for one of the drive units satisfying a predetermined fault criterion, it is detected that said drive unit and/or the distribution path thereof has the short circuit( see Fig. 4, [0032]-[0035] especially [0034] S6 detect the short circuit during pre-charge).
	With regard to claim 18, the combination of Melhorn and Kon’i teaches all the limitations of claim 12, but not electrical precharging of at least one electrical component of the drive unit is activated to detect the distribution path having the short circuit and/or the drive unit.
	However, Lemke teaches electrical precharging of at least one electrical component of the drive unit is activated to detect the distribution path having the short circuit and/or the drive unit ( abstract or Fig. 2, starting (S2) the precharging operation by closing a circuit through the electrical load (8) by means of a precharge circuit, and [0034] abnormal precharge could mean a short circuit) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to activate electrical precharging of at least one electrical component of the drive unit to detect the distribution path having the short circuit and/or the drive unit,  as taught by Lemke in order to avoid damage cause by the short-circuit in pre-charging process, protect the system and reduce the maintenance cost.
With regard to claim 19, the combination of Melhorn , Kon’I and Lemke teaches all the limitations of claim 18, Lemke further teaches wherein, in response to the electrical precharging for one of the drive units satisfying a predetermined fault criterion, it is detected that said drive unit and/or the distribution path thereof has the short circuit( see Fig. 4, [0032]-[0035] especially [0034] S6 detect the short circuit during pre-charge).


9. Claims 9-10, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (DE102010056006) , Kon'i ( US5808371A) and Lemke (DE102012008626A1) in further view of 
Boesch (US 20200014240)
	With regard to claim 9, the combination of Melhorn , Kon’i and Lemke teaches all the limitations of claim 8, but not in response to a short-circuit being detected, the isolating elements are initially set to an isolating state and only that isolating element belonging to the short-circuit-free distribution path is set back to a non-isolating state
	 Boesch teaches in response to a short-circuit ( e.g., 325, Fig. 3) being detected, the isolating elements are initially set to an isolating state ( e.g., 330,335, Fig. 3 open the second switch) and only that isolating element belonging to the short-circuit-free distribution path is set back to a non-isolating state ( e.g., 345, 350, 355 close the first switch when short circuit free, Fig. 3, see [0046], [0047)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 8, to configure the isolating elements to be initially set to an isolating state in response to a detected short circuit and only that isolating element belonging to the short-circuit-free distribution path is set back to a non-isolating state,  as taught by Boesch, in order to always keep on one power path to 
	With regard to claim 10, the combination of Melhorn , Kon’I, Lemke and Boesch teaches all the limitations of claim 9, Lemke further teaches wherein, in response to a current decrease to a predetermined minimum degree being detected as a change in current, it is concluded that the short circuit is present in that distribution path and/or the drive unit connected thereto that has the isolating element; and/or wherein, in response to a current decrease not to a predetermined minimum degree being detected as a change in current, it is concluded that the short circuit is present in that distribution path (abstract, Detecting (S3) an indication of a current flow through the precharge circuit ( 10 ); and - detecting (S4) an error if the indication of the current flow does not fall below a predetermined threshold within a predetermined period of time after the start of the precharge operation. And [0034][0035] teaches the error is a short-circuit) and/or the drive unit connected thereto that does not have the isolating element.
	With regard to claim 20, the combination of Melhorn , Kon’i and Lemke teaches all the limitations of claim 18, but not in response to a short-circuit being detected, the isolating elements are initially set to an isolating state and only that isolating element belonging to the short-circuit-free distribution path is set back to a non-isolating state
	Boesch teaches in response to a short-circuit ( e.g., 325, Fig. 3) being detected, the isolating elements are initially set to an isolating state ( e.g., 330,335, Fig. 3 open the second switch) and only that isolating element belonging to the short-circuit-free distribution path is set back to a non-isolating state ( e.g., 345, 350, 355 close the first switch when short circuit free, Fig. 3, see [0046], [0047)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18, to configure the isolating elements to be initially set to an isolating state in response to a detected short circuit Boesch, in order to always keep on one power path to support the load, remove the isolation when the short-circuit free, avoid unnecessary protection and improve the user’s experience.
	With regard to claim 21, the combination of Melhorn , Kon’I, Lemke and Boesch teaches all the limitations of claim 20, Lemke further teaches wherein, in response to a current decrease to a predetermined minimum degree being detected as a change in current, it is concluded that the short circuit is present in that distribution path and/or the drive unit connected thereto that has the isolating element; and/or wherein, in response to a current decrease not to a predetermined minimum degree being detected as a change in current, it is concluded that the short circuit is present in that distribution path (abstract, Detecting (S3) an indication of a current flow through the precharge circuit ( 10 ); and - detecting (S4) an error if the indication of the current flow does not fall below a predetermined threshold within a predetermined period of time after the start of the precharge operation. And [0034][0035] teaches the error is a short-circuit) and/or the drive unit connected thereto that does not have the isolating element.


10. Claims 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (DE102010056006) , Kon'i ( US5808371A) in further view of  Boesch (US 20200014240)
	With regard to claim 11, the combination of Melhorn and Kon’i teaches all the limitations of claim 1, but not one of the isolating elements is set to an isolating state  and any subsequent change in current within the traction power supply system is detected to detect the distribution path having the short circuit and/or the drive unit
	However,  Boesch further teaches one of the isolating elements is set to an isolating state ( e.g., 320 or 335, Fig. 3) and any subsequent change in current ( e.g., 340, Fig. 3) within 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to set  one of the isolating elements to an isolating state  and to detect the distribution path having the short circuit and/or the drive unit based on any subsequent change in current within the traction power supply system ,  as taught by Boesch, in order to adjust the isolating item’s configuration to adapt to the changed situation, optimize the cycle time and increase the machine and tool’ s operation time.
	With regard to claim 22, the combination of Melhorn and Kon’i teaches all the limitations of claim 12, but not one of the isolating elements is set to an isolating state  and any subsequent change in current within the traction power supply system is detected to detect the distribution path having the short circuit and/or the drive unit
	However,  Boesch further teaches one of the isolating elements is set to an isolating state ( e.g., 320 or 335, Fig. 3) and any subsequent change in current ( e.g., 340, Fig. 3) within the traction power supply system is detected to detect the distribution path having the short circuit and/or the drive unit (  345, 360, Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, to set  one of the isolating elements to an isolating state  and to detect the distribution path having the short circuit and/or the drive unit based on any subsequent change in current within the traction power supply system ,  as taught by Boesch, in order to adjust the isolating item’s configuration to adapt to the changed situation, optimize the cycle time and increase the machine and tool’ s operation time.


Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Girot (US20090109590A1) taches about two power distribution path with switch to act on large current
Kontani (US20180001850A1) teaches about two power path detect the short circuit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINPING SUN/Primary Examiner, Art Unit 2836